by defendant from a judgment of the County Court, *913Nassau County, rendered March 22, 1974, convicting him of criminally selling a dangerous drug in the third degree (three counts) (Penal Law, former § 220.30) and criminally possessing a dangerous drug in the fourth degree (three counts) (Penal Law, former § 220.05), upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The findings of fact have not been considered. It was error for the trial court to refuse the request of defendant for instructions to the jury on whether he was in fact acting on behalf of the buyers, the undercover police officers, and that, if he was, the jury must acquit him of all charges. The issues of agency was presented by the evidence and defendant was entitled to the requested charge (People V. Miller, 24 A D 2d Í023; People v. Ivory, 27 A D 2d 844). Shapiro, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.